December 3, 2010 VIA EDGAR Mr. Russell Mancuso Branch Chief Mail Stop 3030 Division of Corporate Finance Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: ZYTO Corp Registration Statement on Form 10-12(g) Dear Mr.Mancuso: In connection with our submittal of the above-referenced Registration Statement to the Securities and Exchange Commission (the “Commission”), the Company hereby acknowledges that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (801) 224-7199, Kami Howard, CFO at (801) 224-7199, or David Evans of Kirton & McConkie, PC, counsel to the Company, at (801) 328-3600if you have any questions or comments regarding the foregoing or need any additional information. Thank you for your assistance with this filing. ZYTO Corp By:Vaughn R Cook Title:President and CEO Russell Mancuso Division of Corporation Finance U.S. Securities and Exchange Commission December 3, 2010 Page 2 cc: Joseph McCann Division of Corporation Finance Securities and Exchange Commission Kami Howard ZYTO Corp
